Citation Nr: 1522586	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-28 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial evaluation for a right foot ulcer in excess of 10 percent prior to December 18, 2003 and in excess of 30 percent thereafter.

6.  Entitlement to a higher evaluation for peripheral neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.

7.  Entitlement to a higher evaluation for peripheral neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.
ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


REMAND

The Veteran served on active duty from February 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In November 2003, the RO granted service connection for a right foot ulcer and assigned a 10 percent evaluation, effective May 13, 2003.  In December 2004, the RO increased the evaluation to 30 percent, effective December 18, 2003.  In March 2005, the RO denied service connection for diabetes mellitus.  In March 2012, the RO denied service connection for erectile dysfunction and peripheral neuropathy of the upper extremities, and continued the 20 percent evaluations for peripheral neuropathy of the lower extremities.

On a January 2010 VA Form 9, the Veteran requested a video conference hearing before a member of the Board.  He was scheduled for a hearing to be held September 15, 2014.  An August 2014 letter was sent to notify him of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  However, he did not report for the hearing.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  However, this presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet.App. 307 (1999).  Thus, it is normally presumed that mail posted with the United States Postal Service (USPS) is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id. 

In the current appeal, it appears that the Veteran did not receive notification of the September 2014 hearing.  The August 2014 notification letter was returned to the RO as undeliverable.  Although not entirely clear, the notification from the USPS appears to reflect that the letter was not delivered because of a lack of postage.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person. 

Given that the Veteran was not notified of the hearing, the Board concludes that another attempt should be made to schedule a hearing.  Notice should be sent to him at his current address in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2014).  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule a video conference hearing before a member of the Board in accordance with the Veteran's request.  Notify the Veteran (at his current address) of the date and time of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

